Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Monga et al. (U.S. Pub. No. 2018/0293959).


Regarding claims 1, 11 and 20, Monga et al. discloses a first client device (see fig. 1A (server, 30)), comprising:
one or more processors (see fig. 1A (processor, 32)); and 

at the first client device (considered as server, 30) associated with a first user hosting a shared playback session, the first client device being a master device for the shared playback session (see fig. 1A), while a first media content item from the shared playback session is being presented on a set of presentation devices (considered as display device 10), each of the set of presentation devices corresponding to a respective user of a plurality of users in the shared playback session (see paragraphs 0006, 0051, abstract, fig. 1A; server 30 manages and controls all the display devices 10 and content playback devices 20 via a network 40):
communicating with a set of observer devices for the shared playback session, each observer device also corresponding to a respective user of the plurality of users in the shared playback session (see abstract, paragraphs 0050-0051 and fig. 1A; network 40 is used for establishing communication between display device 10, content playback device 20 and the server 30), wherein a respective device of the set of presentation devices (considered as display device, 10), corresponding to a respective user of the plurality of users, is different from an observer device (considered as content playback device, 20) of the set of observer devices corresponding to the same respective user (see paragraphs 0050 and fig. 1A, 1B; display device 10 is different from content playback device 20);
receiving a request to modify playback of the shared playback session from a second client device, the second client device being one observer device of the set of 
in response to the request to modify playback of the shared playback session, determining an action to take with respect to the shared playback session (see paragraph 0061; The external triggers may retrieve social information such as birthday, anniversary, festival and occasion dates through the internet, social profiles of the user or through user instructions/voice commands or otherwise pre-entered and based on it display digital contents on the display device 10); and
in response to determining the action to take with respect to the shared playback session, sending a command for the action to each of the set of presentation devices (see paragraph 0061; The external triggers may retrieve social information such as birthday, anniversary, festival and occasion dates through the internet, social profiles of the user or through user instructions/voice commands or otherwise pre-entered and based on it display digital contents on the display device 10).  

Regarding claims 2 and 12, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  Monga et al. discloses receiving a playback command from a third client device associated with the first user, wherein the third client device is not presenting media content (see paragraphs 0043, 0054-0055); and 
in response to receiving the playback command from the third client device, sending a command corresponding to the playback command to the each of the set of presentation devices (see paragraph 0043).

Regarding claims 4 and 14, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  Monga et al. discloses wherein the first client device is presenting the first media content item concurrently with the set of presentation devices (see abstract and paragraph 0051 and fig. 1b).  

Regarding claims 5 and 15, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  Monga et al. discloses sending a second command for a second action to a fourth client device in response to the request to modify playback of the shared playback session, wherein the second command for the second action indicates an action distinct from the command for the action sent to each of the set of presentation devices (see paragraphs 0052-0056).  

Regarding claims 6 and 16, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  Monga et al. discloses receiving a request for a current status of playback (see paragraphs 0071, 0075, 0077, 0094, 0097).  

Regarding claims 7 and 17, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  Monga et al. discloses receiving a second request to modify playback of the shared playback session from a fourth client device, distinct from the first and second devices, wherein the fourth client device is associated with a third user of the plurality of users in the shared playback session (see paragraphs 0052-0056).  


Regarding claims 8 and 18, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  Monga et al. discloses wherein the request to modify playback of the shared playback session comprises a request to add a media content item to the shared playback session (see paragraphs 0068, 0098).  

Regarding claim 10, Monga et al. discloses everything claimed as applied above (see claim 1).  Monga et al. discloses wherein none of the set of observer devices presents the first media content item (see paragraphs 0043, 0054-0055).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Monga et al. as applied to claim 1 above, and further in view of Dion et al. (U.S. Pub. No. 2015/0249857).

Regarding claims 9 and 19, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Monga et al. is silent as to wherein the request to modify playback of the shared playback session comprises a request to skip, pause, play, or rewind the first media content item that is currently presented on the set of presentation devices.  
Dion et al. discloses wherein the request to modify playback of the shared playback session comprises a request to skip, pause, play, or rewind the first media content item that is currently presented on the set of presentation devices (see paragraphs 0011, 0212, 0216; skip songs).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Monga et al. with the teachings of Dion et al., the motivation being to enhance user’s experience. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monga as applied to claim 1 above, and further in view of Sheedy et al. (U.S. Patent No. 9,462,344).

Regarding claims 3 and 13, Monga et al. discloses everything claimed as applied above (see claims 1 and 11).  However, Monga et al. is silent as to wherein: the 
Sheedy et al. discloses device associated with client can be set to prohibit the client from using certain trickplay functions (e.g., fast-forward, skip, etc.) during playback of the multimedia content (see col. 3, lines 65-col. 4, line 21).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Monga et al. with the teachings of Sheedy et al., the motivation being to prevent some devices from using trickplay functions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 24, 2022.